Opinion by
Keefe, J.
It was established that the sick feeders in question are sold only to hospital supply houses and wholesale druggists and are used for the purpose of feeding bed-ridden sick people. The sample is a receptacle having a handle on one side and a spout opposite through which liquid food may be taken by a person while in a reclining position, which is its sole use. The evidence established that they are not included within the common meaning of the terms “tableware, kitchenware, and table and kitchen utensils.” They were therefore held not subject to the duty of 10 cents per dozen pieces as claimed.